Order filed June 4, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-14-00297-CV
                                 ____________

 IN RE L. CHARLES MONCLA, JR., J. CLARKE LEGLER, II, WILLIAM
     RESTREPO, DANIEL T. LAYTON, LAYTON CORPORATION,
  PLATINUM ENERGY HOLDINGS, INC., AND PLATINUM ENERGY
                   SOLUTIONS, INC., Relators



                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-30972


                            ABATEMENT ORDER

      On April 21, 2014, relators, L. Charles Moncla, Jr., J. Clarke Legler, II,
William Restrepo, Daniel T. Layton, Layton Corporation, Platinum Energy
Holdings, Inc., and Platinum Energy Solutions, Inc., filed a petition for writ of
mandamus in this court. See Tex. Gov=t Code Ann. ' 22.221. In the petition,
relators asked that this court compel The Honorable Wesley Ward, Judge of the
234th District Court, Harris County, Texas, (1) vacate his March 31, 2014 order
overruling relators’ special exceptions entered in trial court cause number
2012-30972, styled Starstream Capital, LLC, et al. v. L. Charles Moncla, Jr., et al.;
(2) grant the special exceptions; (3) strike real parties in interest’s pleadings; and (4)
dismiss the case with prejudice.

      On June 2, 2014, relators informed this court that the parties have agreed to
settle the underlying dispute, subject to the execution of a mutually acceptable
settlement agreement. Accordingly, we issue the following order:

      The original proceeding is abated for a period of thirty days from the date of
this order, at which time the parties are directed to advise the court of the status of
the settlement. The original proceeding is treated as a closed case, and removed
from this court’s active docket. The original proceeding will be reinstated on this
court’s active docket when the parties file a motion to dismiss the original
proceeding or other dispositive motion. The court also will consider an appropriate
motion to reinstate the original proceeding, or the court may reinstate the original
proceeding on its own motion.

                                         PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Jamison.




                                            2